ORDER
Darrell Eugene Washington appeals the district court’s denial of his motion for a *902sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782 to the U.S. Sentencing Guidelines. But while this appeal was pending, the district court vacated Mr. Washington’s sentence under 28 U.S.C. § 2255, rendering this appeal moot. See United States v. Moore, 83 F.3d 1231, 1235 (10th Cir. 1996) (when a sentence is vacated under § 2255, “the original sentence ... is eviscerated”). We therefore grant Mr. Washington’s motion to dismiss.
We grant Mr. Washington’s motion to proceed on appeal without prepayment of costs or fees. The relevant statute, 28 U.S.C. § 1916(a)(1), does not permit litigants to avoid payment of filing and docketing fees, only prepayment of those fees. Although we have dismissed this appeal, Mr. Washington remains obligated to pay all filing and docketing fees. He is directed to pay the fees in full to the clerk of the district court.